UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 In re

 MARTHA AKERS,

                 Debtor.
                                                             Civil Action No. 18-cv-1323 (DLF)
 MARTHA AKERS,
                                                             (Bankruptcy No. 17-10034)
                 Appellant,

          v.

 JOHN P. FITZPATRICK,

                  Appellee.



                                   MEMORANDUM OPINION

         On June 1, 2018, Martha Akers filed a notice of appeal from bankruptcy case No. 17-

10034. Dkt. 1.

         On July 3, 2018, the Clerk of Court provided the parties with notice of transmission of

the record on appeal. Dkt. 3. In that notice, the Clerk of Court notified appellant Martha Akers

that Rule 8018(a) of the Bankruptcy Rules of Civil Procedure required her to serve and file any

brief by August 2, 2018, and that failure to do so could result in dismissal on appellee’s motion

or, after notice, on the Court’s own motion. Id.

         On August 6, 2018, Akers still had not filed a brief, and the Court issued a minute order

explaining that Akers had missed her Rule 8018(a) deadline. The Court further explained that,

under Rule 8018(a)(4), if an appellant fails to file a brief on time, the district court, “after notice,

may dismiss the appeal on its own motion.” The Court notified Akers that if she wished to
pursue her appeal, she was required to file a brief on or before August 17, 2018. And it gave

notice that failure to do so could result in dismissal of Akers’s appeal.

       As of September 10, 2018—over one month after the Rule 8018(a) deadline and over two

weeks after the additional time provided by this Court—Akers still has not filed a brief. The

Court will therefore dismiss her appeal. A separate order consistent with this decision

accompanies this memorandum opinion.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
Date: September 10, 2018




                                                  2